Supreme Court of Florida
                                   ____________

                                   No. SC13-2315
                                   ____________

                        LARRY CHARLES WILLIAMS,
                                Petitioner,

                                         vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                 [January 29, 2015]

PER CURIAM.

      Larry Charles Williams seeks review of the decision of the Fourth District

Court of Appeal in Williams v. State, 127 So. 3d 643 (Fla. 4th DCA 2013), on the

assertion that it expressly and directly conflicts with the Second District Court of

Appeal’s decision in Shackelford v. State, 579 So. 2d 306 (Fla. 2d DCA 1991), and

the First District Court of Appeal’s decision in Stanton v. State, 576 So. 2d 925

(Fla. 1st DCA 1991), on a question of law.

      We initially granted the petition for review. However, after reviewing the

limited record in this case, and conducting oral argument, we have determined that

review was improvidently granted. Thus, we discharge jurisdiction of this cause.
      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

NO MOTION FOR REHEARING WILL BE ALLOWED.

Application for Review of the Decision of the District Court of Appeal - Direct
Conflict of Decisions

      Fourth District - Case No. 4D12-2964

      (St. Lucie County)

Carey Haughwout, Public Defender, and Ellen Anne Griffin, Assistant Public
Defender, Fifteenth Judicial Circuit, West Palm Beach, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, Consiglia Terenzio,
Bureau Chief, and Mitchell Alan Egber, Assistant Attorney General, West Palm
Beach, Florida,

      for Respondent




                                       -2-